Judgment reversed on the law and the facts and judgment directed in favor of the plaintiff for the sum of twenty-six dollars with interest from Septem*775ber 17, 1937, with costs in all courts. Memorandum: At the time the defendant repossessed the car because of the default of the purchaser under a conditional sale contract, it was notified by the brother of the purchaser, in whose possession the car was, that the tires on the car had been purchased under a conditional sale contract and that the tires should be returned to the seller. The defendant thus had knowledge that the tires on the car belonged to another. Without making a reasonable effort to ascertain the name of the seller, the defendant sold the car and the tires on it without reserving the right of the seller of the tires. The defendant converted the tires which were the property of the plaintiff. All concur. (The judgment affirms a judgment of the Rochester City Court, Civil Branch, dismissing plaintiff’s complaint in an action in conversion.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.